Citation Nr: 1214934	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cluster headache disorder.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from August 1968 to August 1970, to include service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Oakland, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for headaches and granted service connection for PTSD, rated 50 percent disabling.

The issue with regard to headaches has been recharacterized to better reflect the Veteran's allegations and the medical evidence of record.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU), where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran has also filed a separate claim for TDIU, received by VA in January 2010.  As there is an outstanding formal claim for the benefit, and the question of TDIU is inextricably intertwined with the evaluations for all service connected disabilities, referral of the issue to the RO, as opposed to inference of an appellate issue, is more appropriate.  The issue of entitlement to TDIU is referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The issue of entitlement to an increased initial evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Currently diagnosed cluster headaches were first manifested on active duty and have persisted since that time.


CONCLUSION OF LAW

The criteria for service connection of a cluster headache disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran reports that he began having headaches while stationed at Fort Benning, and he self-treated with over the counter medications.  Although service treatment records do not show any clinical evaluations for headaches, the Veteran did report a history of frequent headaches at the time of his April 1970 examination for separation.  

The Veteran additionally reports that over the years since service, he has been regularly treated for recurrent headaches.  The Veteran was able to identify a series of private care providers; he noted that they had retired or died, and he transferred his care from one to the other until he could no longer afford services.  He was able to produce records from Dr. HG, for the period of 1999 to 2005.  These reveal that the Veteran was treated repeatedly for recurrent cluster headaches.  The doctor several times noted a 30 year history of such headaches, which would date back to service.

VA treatment records also note complaints of and treatment for chronic cluster headaches.  While medications assisted in reducing frequency, doctors continued to note the diagnosis.

Recent and historical medical records establish the diagnosis of a current cluster headache disorder.  Service treatment record document in-service occurrence of headaches, corroborating the Veteran's own competent and credible statements.  While no doctor has specifically opined that such were caused by, aggravated by, or otherwise related to service, they document the Veteran's consistent reports of headaches since the time of his military service.  Many of these statements precede the filing of any claim for disability related to headaches.  The Veteran is competent and credible in reporting the continuity of cluster headaches ever since service, establishing the required nexus.

Accordingly, service connection for a cluster headache disorder is warranted.


ORDER

Service connection for a cluster headache disorder is granted.


REMAND

Remand is required with respect to the issue of evaluation of PTSD, for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, although the Veteran has denied specific therapy or counseling for psychiatric issues on examination in February 2008, the record indicates that the Veteran does receive regular treatment at VA facilities.  In January 2010, on his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he in fact stated that he receives ongoing treatment at the VA medical center (VAMC) in Fresno.  These relevant treatment records must be obtained.  38 C.F.R. § 3.159.

Second, the Veteran was most recently examined for PTSD in February 2008, more than four years ago.  The findings of the examiner are considered stale after the passage of so much time, particularly when the record includes indications of worsening of the service connected condition since the prior examination.  The January 2010 TDIU claim is considered to be a claim for increased evaluation for all service connected disabilities, and his reports of renewed treatment are evidence of worsening symptomatology.  On remand, an updated VA examination must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from the VAMC at Fresno, as well as all associated clinics, and any other VA facility identified by the Veteran or in the record, for the period of March 2008 to the present.

2.  Schedule the Veteran for a VA PTSD review examination.  The examiner must fully describe the current status of the Veteran's psychiatric disability, to include findings regarding its impact on occupational, social, and daily functioning.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


